DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly #30,239 on 07/11/2017.
The application has been amended as follows: 
Listing of Claims:
** claims 1-13 and 15-17 remain as filed on 06/30/2022 ** 

14. (Currently Amended) A method of assisting pilots performing overwater flight operations comprising: 
providing a portable navigation tool having a GPS receiver and a memory system, 
the memory system having recorded therein a moving-map database configured with tracks, coastal airport identifiers and locations, and predefined routes and predefined reporting point locations for transoceanic operations, with machine readable code configured to read a current 4Attorney Docket No. 617381 location from the GPS receiver, and to indicate the current location on a moving map display representing a portion of the moving-map database; 
the memory system further containing a trip database; 
interfacing with a user with a touchscreen with a method selected from the group consisting of direct entry of waypoint coordinates or names and selection of pre-defined tracks to configure the trip database with a planned transoceanic route for an individual flight; 
reading a current location from the GPS receiver, and indicating the current location on a moving map display representing a portion of the moving-map database; 
comparing the current location with checklist display locations and displaying checklists from a checklist database upon reaching checklist display locations; and [[.]]  


18. (Currently Amended) The flight navigation tool of claim 5 wherein the moving map database further comprises:
	international airport frequencies; 
	radio navigational aid (NAVAID) locations, frequencies, and identifiers; and 
	boundary information for restricted, alert, and warning areas.  

19. (Currently Amended) The flight navigation tool of claim 7 wherein the moving map database further comprises:
	international airport frequencies; 
	radio navigational aid (NAVAID) locations, frequencies, and identifiers; and 
	boundary information for restricted, alert, and warning areas.  

20. (Currently Amended) The flight navigation tool of claim 14 wherein the moving map database further comprises:
	international airport frequencies; 
	radio navigational aid (NAVAID) locations, frequencies, and identifiers; and 
	boundary information for restricted, alert, and warning areas.  

21. (Currently Amended) The flight navigation tool of claim 15 wherein the moving map database further comprises:
	international airport frequencies; 
	radio navigational aid (NAVAID) locations, frequencies, and identifiers; and 
	boundary information for restricted, alert, and warning areas.  

Allowable Subject Matter
Claims 5-10, and 12-21 allowed.
The following is an examiner’s statement of reasons for allowance: Indicated allowable subject matter has been incorporated in each independent claim. See Non
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668